                                                              Vegas


                                                MATTHEW Q. CALLISTER, ESQ.
                                            1   Nevada Bar No. 1396
                                                MITCHELL S. BISSON, ESQ.
                                            2   Nevada Bar No. 011920
                                                CALLISTER LAW GROUP
                                            3   330 East Charleston Boulevard, Suite 100
                                                Las Vegas, NV 89104
                                            4   Tel. (702) 333-3334
                                                Fax. (702) 385-2899
                                            5   EMAILS: mqc@callcallister.com
                                                         mbisson@callcallister.com
                                            6   Attorneys for Plaintiffs
                                            7                           UNITED STATES DISTRICT COURT
                                            8                                  DISTRICT OF NEVADA
                                            9
                                                ANNIVERSARY MINING CLAIMS,                         NO. 2:19-cv-1781
                                           10   LLC, a Nevada Limited Liability
                                           11   Company,
                                                      Plaintiff,                                   JOINT MOTION FOR EXTENSION
330 East Charleston Boulevard, Suite 100

Tel. (702) 333-3334 Fax. (702) 385-2899




                                           12                                                      OF TIME TO RESPOND TO
                                                                                                   COMPLAINT
      CALLISTER LAW GROUP




                                           13                               -vs-                   [Fed. R. Civ. Proc. 12(a)]
         Las Vegas, NV 89104




                                           14   THE FIVE STAR TRUST DATES
                                           15   05/27/2015, a Nevada trust; P8
                                                EQUIPMENT, LLC, a Nevada limited
                                           16   liability      company;      KEWITT
                                           17   INFASTRUCTURE WEST CO., a
                                                California Corporation; DIVISION OF
                                           18
                                                RIGHT OF WAY AND LANDS
                                           19   SURVERYS, a California state agency;
                                                ERIC CHRISTENSEN, an individual,
                                           20
                                                        Defendants.
                                           21
                                           22
                                           23
                                           24
                                           25          The parties acting through counsel stipulate that the date by which defendant,
                                           26   The People of the State of California, acting by and through the Department of
                                           27   Transportation (erroneously sued a CALIFORNIA DEPARTMENT OF
                                           28   TRANSPORTATION) may respond to the complaint of ANNIVERSARY


                                                                                           PAGE 1 OF 2
                                                           Vegas



                                            1   MINING CLAIMS, LLC is extended for thirty-one (31) days up to and including
                                            2   March 30, 2020.
                                            3
                                                DATED: 2/26/2020
                                            4
                                                                             JEANNE E. SCHERER, JERALD M. MONTOYA,
                                            5                                STEVEN J. DADAIAN, ERICK L. SOLARES,
                                                                             CHRISTOPHER HIDDLESON, JULIE DEL RIVO
                                            6
                                            7                                By __/s/ Jacqueline O. Rosen, Esq.__________
                                            8                                Attorneys for Defendant, The People of the State
                                                                             of California, acting by and through the
                                            9                                Department of Transportation
                                           10
                                           11   DATED: 2/26/2020
330 East Charleston Boulevard, Suite 100

Tel. (702) 333-3334 Fax. (702) 385-2899




                                           12                                CALLISTER LAW GROUP
      CALLISTER LAW GROUP




                                           13                                By /s/ Mitchell S. Bisson, Esq.
         Las Vegas, NV 89104




                                           14                                Attorneys for Plaintiff, Anniversary Mining
                                                                             Claims, LLC, a Nevada Limited Liability
                                           15
                                                                             Company
                                           16
                                           17
                                           18
                                           19
                                           20
                                           21                            February 27, 2020
                                           22
                                           23
                                           24
                                           25
                                           26
                                           27
                                           28



                                                                                 PAGE 2 OF 2
